NOTICE: THIS DOCUMENT

CONTAINS SENSITIVE DATA


                             9th COURT OF APPEALS NO: 09-17-00253
                                                                                     DEC 12 2017
                      MONTGOMERY COUNTY TRIAL COURT NO: 17-01-01278
                                                                                   CAROLANNEHAFLEY
                                                                                   CLERKOFTHECOURT
                                                                                 NINTH COURT OF APPEALS



JANENERENEE RANDALL                                       IN THE COUNTY COURT AT LAW


VS.                                                       NUMBER THREE (3)

CHRISTOPHER MARVIN RANDALL                                MONTGOMERY COUNTY, TEXAS



                 REQUEST FOR CONTINUANCE ON PROTECTIVE ORDER APPEAL


On this day, December 11, 2017 Iam requesting a continuance. Due financial difficulties (see
attached), Iam requesting additional time so Ican continue this incredibly important protective
order.


Ipray the court will acknowledge my important request for a continuance sorecords, proof,
and all payments duecan then be made correctly, and in a timely manner.
Sincerely,

                        (2^rtUMi
  >eneR Randall {Pro Se)
6702 Durango Creek Drive
Magnolia, TX 77354
832-515-3653
ianene@ianenerandall.com




                                                     12/12/2017 TUE 17:39 [TX/RX NO 7333]         g]002
                              3 DAYNOTICE TO VACATE
 December 11,2017

 Janene R. Randall
 6702 Durango Creek Drive
Magnolia, Texas 77354

TO TENANT(S) ANDALLOTHERS IN POSSESSION OF THE PREMISES
LOCATED AT:

6702 Durango Creek Drive, Magnolia, Texas 77354

PLEASE TAKE NOTICTtta pursuant to the lease and/orrental agreement dated November
18,2014underwhichyouhold Repossession ofthe herein dambedj^ernises there isnow due
unpaidaMdelmqiierrtrentm^
December l*2Q17to^^
agreement dated November 18,2014, you owe an additional sum of$250 as alate fees and/or
charges as of the date of this letter.

PLEASE TAKE FURTHER NOTICE that within THREE (3) days after service ofthis notice,
you are herebyrequired to pay the above-listed amounts in full OR vacate the subjectpremises
move out, and deliver up possession ofthe sameto Daniel Herrjin. Failure to pay the rent and late
fee mMORvacatethepremises WITHIN THREE (3) o^ as reo^ii^by this notice wm result
mforfeiture ofthe lease and/or rental agreement and will cause Landlord to institute aforcible
detainer lawsuit against you to recover rent, damages andpossession ofsaid premises, plus
attorney's fees and costs ofsuit, as maybe permitted under fee laws ofthe State ofTexas.
THIS IS INTENDED AS ATHREE (3) DAY LEGAL NOTICE FOR THE PURPOSE OF
TERMINATING YOURTENANCY. THIS TERMINATION OF TENANCY IS IN
ACCORDANCE WITH TEXAS STATE PROPERTY CODE §24.005.
I^WDU>RDRESER\^AIXTHERIGerSAND REMEDIES PROVIDED UNDERTHE
RENTALAGREEMENTAND UNDERAPPLICABLE LAWS OFTHE STATE OF TEXAS
INCLUDTNGBUTNOT LIMITED TODAMAGES TORUNPAID RENT ORPROPERTY
AND NOTHINGJN THIS NOTICE MAY BE CONSTRUED AS AWAIVER OF SUCH
RIGHTS AND REMEDIES
                                                           CERTIFICATION OF DELIVERY
                                                             [For Landlord's Use Only]

                                          IHEREBY CERTIFY that a true copy hereof was furnished by:
                                          _^__ U.S. Mail
Daniel Her?                               _fefPersonal Delivery to Resident(s)
Landlord                                      Posting on the Premises in the Absence ofthe Residents)
                                          Date   •- lA/u/^17


                                                           12/12/2017 TUE 17:39 [TX/RX NO 7333] 0003
                         IMPORTANT!

                      FAX COVER PAGE



TO: 9th Court of Appeal. Beaumont. TX              FROM: Janene R. Randall

Appeal Number: 09-17-00253



FAX: 409-835-8497




COMMENTS:

Included in this fax is my request for a continuance due to financial difficulty.
I am Pro Se, so I'm making sure this gets filed in a timely manner.
Please accept and grant this request. Thank you.


Respectfully,      ^ ^         ..


J&riene R. Randall (Pro Se)
C   832-515-3653

ianene@ianenerandall.com




                                              12/12/2017 TUE 17:39 [TX/RX NO 7333]   ©001